I would like to begin by extending the hearty congratulations of the delegation of Mali to the President on his election to lead the General Assembly at its seventy-first session, and on his outstanding stewardship of our work. I would like to assure him of our full cooperation in those efforts. I would also like to acknowledge and commend the excellent work of his predecessor, Mr. Mogens Lykketoft, President of the General Assembly at its seventieth session.
We cannot but pay tribute to Secretary-General Ban Ki-moon as he prepares to pass the torch after 10 years
entirely dedicated to the cause of humankind. History will remember not only the Secretary-General’s efforts to resolve many conflicts throughout the world, but also his personal involvement in the success of the summits on climate change and humanitarian action, the former having led to the Paris Agreement on Climate Change. More particularly, I would like now, in this Hall, to thank the Secretary-General for his strong support of the Malian people and his laudable efforts in favour of peace and stability in my country and the Sahel region.
Peace and security are the conditions sine qua non of progress and development, to which we aspire on behalf of the peoples of the United Nations, whom we have the honour of representing here. With respect to Mali, one year ago, before the General Assembly, I presented the Agreement on Peace and Reconciliation in Mali emanating from the Algiers process, which was signed in Bamako between the Government of Mali and the armed movements in the northern region of the country (see A/70/PV.15). Today, 15 months later, from this rostrum, I can assure the Assembly that hostilities have effectively ceased between the Government and the signatory movements. To date, significant progress has been made in the implementation of the Peace Agreement, which eloquently demonstrates my Government’s will to honour its commitments and has generated tangible progress in all areas.
At regular intervals throughout the year, when the reports of the Secretary-General on the situation in Mali are published, the Government of Mali has briefed the Security Council on its progress in the execution of the plan of action for implementing the Peace Agreement.
Among the initiatives and actions undertaken by the Government, I would particularly like to emphasize those related to political and institutional reforms, as well as to defence and security issues. Indeed, these issues and reforms are fundamental and have an impact on the rest of the process.
It is also important to note the following policy and institutional reforms: the appointment and swearing in of governors in the new regions of Taoudenni and Ménaka, where delegated project-management agreements for construction and equipment for the two regions’ general administration, in the amounts of $1.7 million and $1.36 million, respectively, were signed; and the enactment of the law establishing the interim administrations, which followed a modification of the law codifying territorial authorities and the adoption of a decree on modalities for swearing in interim administrations. In that connection, I would like to mention that the timetable for the swearing in of the interim authorities, developed by the Malian Government in cooperation with the groups and movements signatory to the Peace Agreement, was set for between 15 July and 25 August 2016. Unfortunately, due to ongoing insecurity and clashes among some armed groups, especially in Kidal, it was not possible to complete the process for the deadline. In that respect, I emphasize that the effective implementation of Security Council resolution 2295 (2016) will allow for the progressive recovery of Mali’s sovereignty throughout its territory, thanks to implementation of the Agreement on Peace and Reconciliation in Mali.
With respect to security and defence issues, the Government of Mali has established an institutional framework for reforming the security sector and for undertaking the process of disarmament, demobilization, reintegration and resettlement (DDRR). In that context, among other things, the Government decided to take charge of the signatory groups’ combatants prior to the launch of the DDRR process, with the attendant increase in the budget. The Government also created an operational coordination mechanism for vehicles for the purposes of setting up the first joint vehicle patrols. I hasten to note that, in addition to those measures, which aim to bring about a return to lasting peace and the restoration of State authority throughout the national territory, the Government has continued its development activities on the ground, in places where the security conditions allowed it, through the implementation of sector projects and programmes.
It should also be noted that the effective implementation of the Peace Agreement requires us to mobilize external resources to support national efforts. In that regard, I thank the partners that have honoured their financial commitments to Mali, and I would reiterate the call of my Government to the technical and financial partners to release the resources pledged at the international conference for the economic recovery and development of Mali, held in Paris on 22 October 2015.
Despite the efforts by the signatories to the Peace Agreement, the peace process still faces serious challenges related to the activities of terrorist groups in the northern regions that are indiscriminately expanding their asymmetrical attacks against peaceful civilians, the Malian defence and security forces, and the troops of the United Nations Multidimensional Integrated Stabilization Mission in Mali (MINUSMA) and of the French-led Operation Barkhane. I reiterate my gratitude to the Security Council for the adoption of resolution 2295 (2016), which renewed MINUSMA’s mandate and authorized, inter alia, the adoption of a more proactive and robust posture so as to fulfil its stabilization mandate in Mali.
I call for strengthening the operational capabilities of the deployed troops in order to ensure the safety and security of MINUSMA personnel and apply the innovations set forth in resolution 2295 (2016) on the ground. I would also stress the need to accelerate the process of cantonment and DDRR, aimed at isolating the armed groups that are not signatories to the Peace Agreement that are affiliated with terrorist networks whose actions undermine ongoing efforts.
For its part, the Government of Mali will fully assume its responsibility under the new mandate. The Government is already working with MINUSMA to swiftly arrive at a shared vision of the implementation of the mandate by establishing measurable benchmarks. Accordingly, I welcome the agreement among all the stakeholders participating in high-level meeting on Mali held this morning concerning the importance of accelerating the implementation of the Peace Agreement, in particular the imperative of correcting the remaining gaps in MINUSMA’s operational capabilities.
I cannot end this part of my address without expressing once again the sincere thanks and profound gratitude of the people of Mali for the United Nations and its Member States in providing multifaceted support for the peace process in Mali since January 2012. On behalf of a grateful Malian nation, I would also like to pay tribute to the memory of all of the victims, both civilian and military, Malian and foreign, who have fallen on the field of honour in Mali in the defence of human dignity, freedom and democracy.
It is difficult to imagine the eradication of poverty and keeping our promise to leave no one behind in a context where armed conflict has become a new normal. The proliferation of attacks perpetrated around the world is a sufficient reminder that no country is immune to terrorism and that there is no cause that justifies deliberate violence against innocent civilians. Mali, which unfortunately continues to suffer the horrors of terrorism, encourages and joins Member States in their shared efforts to neutralize the hydra of terrorism and its avatars, including Da’esh, Al-Qaida in the Islamic Maghreb, Boko Haram, Ansar Eddine, the Movement for Unity and Jihad in Western Africa and Al-Mourabitoun, especially in the Middle East and Africa.
The Malian delegation welcomes the choice of the theme of this session — “The Sustainable Development Goals: a universal push to transform our world”. As the first session of the Assembly since the adoption of 2030 Agenda for Sustainable Development by the Heads of State and Government, the seventy-first session will undoubtedly allow us to take stock of a full year of efforts to implement the Agenda, by conducting a thorough analysis of the difficulties met with a view to finding the best ways and means to ensure the achievement of the 17 Sustainable Development Goals (SDGs). The SDGs, which build on the success of the Millennium Development Goals, exhort us to go further and faster, if we want to put an end to all forms of poverty and change the lives of people in a substantial and inclusive manner by 2030.
We in Mali are convinced of the need to adopt strategies that strengthen economic growth and respond to the vital needs of the population, including combating climate change, protecting the environment and providing education, health care, social protection and jobs for young people, while also empowering women and ensuring their involvement and that of young people in the management of critical issues relating to the socioeconomic development of the country. In that context, we have adopted a law setting aside 30 per cent of elective positions for women. The adoption of that law will undoubtedly contribute to increasing the participation of women in national institutions. In addition to other equally important measures, the development of the strategic framework for economic recovery and sustainable development for the period 2016-2018 will serve, in the medium term, as the sole reference point for the design, implementation and monitoring of different development policies and strategies at a sectoral level.
Climate change is one of the major challenges affecting the survival and development of humankind. As a prime example of a country of the Sahel, Mali is bearing the brunt of the effects of climate change. That is why the delegation of Mali welcomes the strong commitment on the part of the international community in adopting and signing the Paris Agreement on Climate Change, which marks a decisive turning point in the preservation of the environment. In that regard, I am particularly pleased to announce that this very morning Mali deposited its instruments of ratification for the Paris Agreement, the implementation of which I am convinced will contribute to saving our environment.
Now more than ever, it is high time that the recourse to weapons and deadly conflicts give way to the imperative of dialogue in order to establish lasting peace throughout the world. In Africa, despite the remarkable progress that has been made in the promotion of peace and security — particularly in Liberia, Sierra Leone, Guinea-Bissau and Côte d’Ivoire — the fact remains that the situations in Libya and South Sudan continue to be of major concern. In the Middle East, we are following with the utmost concern the developments in the situations in Syria, Turkey and Iraq — and we reaffirm our strong condemnation of terrorism in all its forms and manifestations.
On the question of Palestine, which has been at the heart of United Nations concerns for more than 70 years, Mali reiterates its call for a two-State solution, with Israel and Palestine living side by side in peace and security. I take this opportunity to reiterate that the people and the Government of Mali extend their solidarity and full support to their brother people in Palestine in their legitimate fight to exercise their inalienable right to sovereignty.
I would like to conclude by reminding the Assembly that it is our primary responsibility as world leaders to provide the necessary impetus to transform the planet and to ensure sustainable and inclusive development for future generations so as to safeguard them from the scourge of war and misery. Millions of men, women and children are impatiently waiting for us, scanning the horizon with hope. We have no right to disappoint them. To that end, Mali is determined to play its role to the full extent of its abilities. Long live the United Nations at the service of a world for peace and justice.
